The opinion of the Court was drawn up by
Tenney J.
—Overseers of the poor in their respective towns *66are required to provide for the immediate comfort and relief of all persons residing or found therein, not belonging thereto, but having their settlement in other towns, when they shall fall into distress, and stand in need of immediate relief, and until they shall be removed to the places of their lawful settlements; the expenses whereof, incurred within three months next before written notice given to the town to be charged, as also for their removal or burial in case of their decease, may be sued for and recovered by the town incurring the same in an action at law. Rev. Stat. c. 32, § 29. The written notice required, as preliminary to the commencement of the suit, is the same with that, which it is necessary to give, before resort is had to any mode provided by the statute in section 35, shall state the facts relating to any person, actually become chargeable to the town, to one or more overseers of the place where his settlement is supposed to be, and request them to remove him. Sect. 42. If the overseers of the poor of the town to whom the notice is sent do not cause the removal, as requested within two months after receiving such notice, they shall within that time, send a written answer, stating therein their objections to the removal of the pauper; and in default of sending such answer, the town shall be barred from contesting the settlement with the plaintiff, in such action. Sect. 43.
The notice should contain the substance, of that which the statute requires, but no particular form is necessary. The name of the person for whom relief has been afforded should be given, or be so designated, that it would be understood who was intended. “ The facts relating to the person,” are those which are important to be known of him, as a pauper, by the town notified ; the request of removal is clearly implied from a statement, that the whole expense incurred, and that which was expected to arise afterwards, was claimed till removal. The object of the statute is to give the town attempted to be charged, information that the relief and expense will fall upon them. The letter of notice of Feb. 1, 1843, was as full and particular, as those which have been held sufficient. Quincy v. Braintree, 5 Mass. R. 86; Westminster v. Bernardstown, *678 Mass. R. 104; Ware v. Williamstown, 8 Pick. 388; Uxbridge v. Seekonk, 10 Pick. 150.
Was the effect of the notice of Feb. 1, 1843, waived by that of the 15th of the following April? The second notice can be construed to mean nothing more, than to remind the overseers of the poor of Buxton of the amount of the expense, which they claimed to be entitled to receive, in consequence of its being incurred for a pauper of Buxton and a notice, which they reported as given on Feb. 1, 1843 ; and a request that they w'ould make provision for its payment. It does not purport upon its face to be the notice required by Rev. Stat. c. 32, *§> 42, but by the terms used, they rely upon the former as being legally sufficient, to render the town of Buxton liable for those expenses, which had been incurred for three months next preceding its date, as well as afterwards. The second notice was evidently not intended as a waiver of the first, and it cannot be so regarded in law.
The notice of the 1st of February having all the validity, which the statute contemplates, that a notice should have, was not answered till more than two months after it was received, and therefore the defendant town is not entitled to show that the settlement of the pauper was in any other town than Ken-nebunkport.
The instruction of the Judge, that in order to gain a settlement in the town of Kennebunkport, of the supposed pauper under the sixth mode, provided in the statute, that she must be proved to have dwelt and had her home in that town five full years in succession, since March 21, 1821, without receiving supplies from any town, was warranted by the statute, and consistent with all the decisions upon the subject, of this State, and Massachusetts, under similar provisions. In the seventh mode of gaining a settlement, c. 32, <§> 1, Rev. Stat. it is provided, that any person, resident in any town on the 21st day of March, 1821, and who had not within one year previous received supplies or support as a pauper, from any town, shall be deemed to have a settlement in the town where he dwelt and had his home. Here it is manifest that being “ resident,” and *68“having his home,” mean the same thing. And where residence is mentioned in the preceding mode of gaining a settlement, it was intended to have the same force as dwelling and having his home. A residence of five full years, does not exclude the idea, that the person having it, might have been absent for a longer or shorter period at different times for business or pleasure. It might have been so, and his residence, or dwelling, or home, might notwithstanding continue.

Exceptions overruled.